Order filed April 25, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-11-01108-CV
                                  ____________

         WARREN ALDOUS AND MICHAEL ALDOUS, Appellants

                                       V.

                              ERIC BRUSS, Appellee


                   On Appeal from the 405th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 09CV0104


                                   ORDER

      This court issued a Memorandum Opinion and judgment affirming the trial
court’s judgment on April 4, 2013. Appellants’ motion for rehearing or
reconsideration was due within 15 days after this court’s judgment was rendered.
See Tex. App. P. 49.1. Therefore, appellants’ motion for rehearing or
reconsideration was due on April 19, 2013. Appellant Warren Aldous filed a
motion for rehearing on April 19, 2013. Appellant Michael Aldous filed a motion
for en banc reconsideration on April 22, 2013, however.
      If a motion for rehearing or reconsideration is filed within 15 days of its due
date, a party may filed a motion for extension of time. See Tex. R. App. P. 49.8.
Michael Aldous’s motion was filed within 15 days of its due date, but no motion
for extension of time was filed.
      Accordingly, we ORDER appellant Michael Aldous to file a proper motion
to extend time to file the motion for reconsideration, in accordance with Rules
10.5(b) and 49.8, within 10 days of the date of this order. If appellant does not
comply with this order, the court will strike the motion for reconsideration as
untimely. See Tex. R. App. P. 49.1.



                                   PER CURIAM




                                         2